 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT USDT SDNY

SOUTHERN DISTRICT OF NEW YORK DOCUMENT i

covt ner nante tenn sscs seas sccs ees x ELECTRONICALLY STLED]

SOLAR SPECTRUM, LLC and HOSOPO BOC #& i

CORPORATION d/b/a/ HORIZON SOLAR Ta ri mmimmuamnain ||

POWER, : DATE z LED f
Plaintiffs, : ORDER

caainst. 18 Civ. 7950 (GBD) (JLC)

AEC YIELD CAPITAL LLC, CPF ASSET
MANAGEMENT LLC, ACE FUNDING SOURCE :
LLC, ARGUS CAPITAL FUNDING LLC, QUEEN :
FUNDING LLC, NEW ERA LENDING LLC,
YELLOWSTONE CAPITAL WEST LLC, and
INTERNAL REVENUE SERVICE,

Defendants.
|= ee ewe wee eee ee ee eee ee ee ee ee ee oe xX

GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached a settlement in this matter,

the Clerk of Court is hereby ORDERED to close the above-captioned action.

Dated: January 17, 2020
New York, New York

SO ORDERED.

Pius, G Dov
GEPREE B. DANIELS

ited States District Judge

 

 
